DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-30 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, claims 1-16 and 25-30 in the reply filed on June 29, 2021 is acknowledged.

Claims 17-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2021.


Information Disclosure Statement
The IDS form received January 28, 2021 is acknowledged and the references cited therein have been considered.


Claims 1-16 and 25-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 30, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-30 are allowable.
Applicant has claimed antibodies that bind the tip region of the bacterial protein DNABII, as well as methods of making such antibodies using recombinant molecular biology techniques and methods of using such antibodies to disrupt bacterial biofilms.  Antibodies that bind DNABII, as well as their use in disrupting biofilm formation, was known in the prior art as evidenced for example by US 8,999,291, US 9,745,366, US 2015/0086561, US 2016/0194384, WO 2018/129078, WO 2017/192594, and Novotny et al.  However, the instant antibodies are recited as comprising specific amino acid sequences and the recited sequences do not appear to have been known in the prior art.  The claimed antibodies are minimally required to comprise six full defined CDRs identified by SEQ ID number, with dependent claims fixing the biological sequences of the VH and/or VL domains as well.  This amount of structural information is generally recognized in the art as giving rise to the functional property of antigen binding as evidenced by Janeway et al., and is consistent with recent court guidance concerning structural requirements for novel antibody products as seen in for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017).  Given the routine nature of antibody humanization wherein CDR sequences from a non-human antibody are placed into human framework and constant regions to decrease immunogenicity at the time of the instant invention, artisans would have no trouble in making antibodies which comprise the biological sequences required by the instant claims.  It should be pointed out that the CDR sequences in question appear to be disclosed in the instant specification as coming from the 1F8.C3.D11.F1 clone (see most particularly examples 1 and 2).  This starting murine antibody, as well as its humanized variants as presently claimed, do not appear to have been disclosed in the prior art.  In view of all of the above the instant claimed inventions have bene found to be allowable.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644